
	
		II
		110th CONGRESS
		1st Session
		S. 592
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a manufacturer’s jobs credit, and for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 TitleThis Act may be cited as the Growing Our Manufacturing Employment
			 Act or the GoMe
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Manufacturer’s
			 jobs credit
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1
			 (relating to business-related credits) is amended by adding at the end the
			 following:
				
					45O.Manufacturer’s
				jobs credit
						(a)General
				RuleFor purposes of section 38, in the case of an eligible
				taxpayer, the manufacturer’s jobs credit determined under this section is an
				amount equal to the lesser of the following:
							(1)The excess of the
				W–2 wages paid by the taxpayer during the taxable year over the W–2 wages paid
				by the taxpayer during the preceding taxable year.
							(2)The W–2 wages
				paid by the taxpayer during the taxable year to any employee who is an eligible
				TAA recipient (as defined in section 35(c)(2)) or an eligible alternative TAA
				recipient (as defined in section 35(c)(3)) for any month during such taxable
				year.
							(3)31.7 percent of
				the W–2 wages paid by the taxpayer during the taxable year.
							(b)LimitationThe
				amount of credit determined under subsection (a) shall be reduced by an amount
				which bears the same ratio to the amount of the credit (determined without
				regard to this subsection) as—
							(1)the excess of the
				W–2 wages paid by the taxpayer to employees outside the United States during
				the taxable year over such wages paid during the most recent taxable year
				ending before the date of the enactment of this section, bears to
							(2)the excess of the
				W–2 wages paid by the taxpayer to employees within the United States during the
				taxable year over such wages paid during such most recent taxable year.
							(c)Eligible
				TaxpayerFor purposes of this section, the term eligible
				taxpayer means any taxpayer—
							(1)which has
				domestic production gross receipts for the taxable year and the preceding
				taxable year, and
							(2)which is not
				treated at any time during the taxable year as an inverted domestic corporation
				under section 7874.
							(d)DefinitionsFor
				purposes of this section, W–2 wages and domestic production gross receipts
				shall be determined in the same manner as under section 199.
						(e)Certain Rules
				Made ApplicableFor purposes of this section, rules similar to
				the rules of section 52 shall apply.
						(f)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2009.
						.
			(b)Credit To Be
			 Part of General Business CreditSection 38(b) (relating to
			 current year business credit) is amended by striking plus at the
			 end of paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following:
				
					(32)the
				manufacturer’s jobs credit determined under section
				45O.
					.
			(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following:
				
					
						Sec. 45O. Manufacturer’s jobs
				credit
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Extension of
			 research credit
			(a)In
			 generalSection 41(h)(1)(B)
			 is amended by striking 2007 and inserting
			 2012.
			(b)Conforming
			 amendmentSection 45C(b)(1)(D) is amended by striking
			 2007 and inserting 2012.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			4.Clarification of
			 economic substance doctrine
			(a)In
			 GeneralSection 7701 is amended by redesignating subsection (p)
			 as subsection (q) and by inserting after subsection (o) the following new
			 subsection:
				
					(p)Clarification
				of Economic Substance Doctrine; Etc
						(1)General
				rules
							(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
							(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
								(i)In
				generalA transaction has economic substance only if—
									(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer’s
				economic position, and
									(II)the taxpayer has
				a substantial nontax purpose for entering into such transaction and the
				transaction is a reasonable means of accomplishing such purpose.
									In applying
				subclause (II), a purpose of achieving a financial accounting benefit shall not
				be taken into account in determining whether a transaction has a substantial
				nontax purpose if the origin of such financial accounting benefit is a
				reduction of income tax.(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance by reason of having a potential for
				profit unless—
									(I)the present value
				of the reasonably expected pre-tax profit from the transaction is substantial
				in relation to the present value of the expected net tax benefits that would be
				allowed if the transaction were respected, and
									(II)the reasonably
				expected pre-tax profit from the transaction exceeds a risk-free rate of
				return.
									(C)Treatment of
				fees and foreign taxesFees and other transaction expenses and
				foreign taxes shall be taken into account as expenses in determining pre-tax
				profit under subparagraph (B)(ii).
							(2)Special rules
				for transactions with tax-indifferent parties
							(A)Special rules
				for financing transactionsThe form of a transaction which is in
				substance the borrowing of money or the acquisition of financial capital
				directly or indirectly from a tax-indifferent party shall not be respected if
				the present value of the deductions to be claimed with respect to the
				transaction is substantially in excess of the present value of the anticipated
				economic returns of the person lending the money or providing the financial
				capital. A public offering shall be treated as a borrowing, or an acquisition
				of financial capital, from a tax-indifferent party if it is reasonably expected
				that at least 50 percent of the offering will be placed with tax-indifferent
				parties.
							(B)Artificial
				income shifting and basis adjustmentsThe form of a transaction
				with a tax-indifferent party shall not be respected if—
								(i)it results in an
				allocation of income or gain to the tax-indifferent party in excess of such
				party’s economic income or gain, or
								(ii)it results in a
				basis adjustment or shifting of basis on account of overstating the income or
				gain of the tax-indifferent party.
								(3)Definitions and
				special rulesFor purposes of this subsection—
							(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
							(B)Tax-indifferent
				partyThe term tax-indifferent party means any
				person or entity not subject to tax imposed by subtitle A. A person shall be
				treated as a tax-indifferent party with respect to a transaction if the items
				taken into account with respect to the transaction have no substantial impact
				on such person’s liability under subtitle A.
							(C)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
							(D)Treatment of
				lessorsIn applying paragraph (1)(B)(ii) to the lessor of
				tangible property subject to a lease—
								(i)the expected net
				tax benefits with respect to the leased property shall not include the benefits
				of—
									(I)depreciation,
									(II)any tax credit,
				or
									(III)any other
				deduction as provided in guidance by the Secretary, and
									(ii)subclause (II)
				of paragraph (1)(B)(ii) shall be disregarded in determining whether any of such
				benefits are allowable.
								(4)Other common
				law doctrines not affectedExcept as specifically provided in
				this subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law, and the requirements of this
				subsection shall be construed as being in addition to any such other rule of
				law.
						(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
						.
			(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
			
